DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
 
Status of Claims
This action is in response to the RCE filed 11 February 2021. 
Claims 1 and 11 were amended 11 February 2021. 
Claims 1-20 have been examined and are currently pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being taught by the combination of Michon (US 2009/0299767 A1) in view of Leonard (US 2011/0238039 A1) and further in view of Maltezos (US 20080133267 A1).

CLAIM 1-
Michon teaches the limitations of: 
A method for generating, by a server, medical trends based on medical test results (Figure 5 shows that the diagnostic module and the pattern detection module and data mining is connected to the server and Figure 7 shows that the diagnostic module comprises medical tests from diagnostic equipment) provided by a microfluidic, the method comprising: (FIG. 29 depicts an exemplary process flow for use at a Vaccine-a-Mat. At 2901, the customer's immune status is examined for vaccine preventable diseases and related immunologic information. It is further contemplated that a particular customer may want to have his or her bodily fluids assayed for a wide variety of immunologic tests and not have them restricted to vaccine preventable diseases (para [1290]))
obtaining first results of the plurality of test results from a first test related to a medical condition of a first patient using the microfluidic: (FIG. 29 depicts an exemplary process flow for use at a Vaccine-a-Mat. At 2901, the customer's immune status is examined for vaccine preventable diseases and related immunologic information. It is further contemplated that a particular customer may want to have his or her bodily fluids assayed for a wide variety of immunologic tests and not have them restricted to vaccine preventable diseases (para [1290])), wherein the first results include patient information of the first patient (Data Mining module 53 2 can, for 
obtaining second results of the plurality of test results from a second test related to a medical condition of a second patient using the microfluidic: (FIG. 29 depicts an exemplary process flow for use at a Vaccine-a-Mat. At 2901, the customer's immune status is examined for vaccine preventable diseases and related immunologic information. It is further contemplated that a particular customer may want to have his or her bodily fluids assayed for a wide variety of immunologic tests and not have them restricted to vaccine preventable diseases (para [1290])), wherein the second results include patient information of the second patient (Data Mining module 53 2 can, for example, look at a broader range of data collected from many individuals over a range, or interval, of time. Through analysis of this collected data a system can, for example, be used to support various business methods and other applications by deducing trends and patterns within an immunological landscape. A particular result could be fed back into the Diagnostic Module's algorithms, improving their effectiveness by providing additional specificity with regard to an individual's back­ground, possibly in terms of background or demographic information such as, for example, gender, racial background, geographic origin, lifestyle, economic circumstances social circumstances, or age (para [0742])); data from multiple patients
storing, by a trends engine, a potential trend (Storage of both the raw data and the derived values can be done, for example, using industry standard methods for the persistence of floating point numbers. For example, four ( 4) bytes of storage, yielding approximately six (6) significant digits, can be used for each stored value. (para [0717])) and (The patient's results are then used to determine which of the rules in the Rules Database are satisfied, as illustrated in FIG. 21D-15. The patient data table includes all values in the original patient data file, any predicted values, and the various percentile calculations. For any rule that is satisfied, the information about the suggested action, internal and external references are joined in from the appropriate files.(para [1032]))
determining, by the trends engine, that the potential trend is found in the plurality of test results (for example, be mapped to one or more hypotheses can be stored, for example, in a Rules Database 565. In such exemplary embodiments, once a set of hypotheses is generated, an exemplary system itself can go back and mine the data to either rule out, corroborate, or confirm that there is insufficient data to either confirm or rule out, each hypothesis in the set. In the latter case the system can recommend that further information be collected, such as, for example, via additional assay panels known to the system, lab tests, additional patient history items, etc. (para [0799]))
and altering the potential trend to an active trend (a plurality of individuals is obtained at the assay devices and sent to the system database for storage, and wherein the central processor accesses said data and firstly processes said data to find correlations between variables or fields in the database across many individuals, and secondly processes said correlations via rules stored in said rules database to generate a set of hypotheses from those stored in said hypothesis database, and thirdly processes said hypotheses and said data to confirm, exclude or state as inconclusive each of said hypotheses for one or more of said correlations (claim 24))

Michon does not explicitly teach, however Leonard teaches:
Obtaining a plurality of test results from the microfluidic including holding a biologic sample containing a predetermined biologic material within a first reservoir of the microfluidic, (In operation, the therapeutic agent delivery device 2010, as shown in FIG. 4, is inserted into the patient percutaneously and then threaded through the patient's vasculature until the device resides near or upstream of the desired treatment region. Threading the device 2010 through the tortuous vasculature uses a guide-wire-like tip 2020 to pass through or to cross the curves of the vasculature. Once positioned, delivery of the therapeutic agent requires the deployment of the self-expanding structure 2090. Typically, deployment employs retraction or other manipulation of the outer sheath 2070, which has been constraining the self-expanding structure 2090, such that the manipulation frees the self-expanding structure 2090 (para [0065]))
pumping a portion of the biologic sample into each of a first plurality of parallel pathways from the first reservoir using a micro-pump 
applying a treatment agent within each of the first plurality of parallel pathways to the portion of the biologic sample within the parallel pathway, (In an embodiment illustrated in FIG. 2, a treatment agent loaded within delivery device 224 may be released into, for example, renal artery 202 such that the treatment agent flows through segmental artery 208 and into glomerulus 216. In one embodiment, the treatment agent may be loaded into a carrier (such as a particle) having a large enough diameter such that the carrier lodges within a narrow lumen of a capillary within the glomerulus 216. The-FIG. 2-exploded-view of glomerulus 216 shows this aspect. In this embodiment, treatment agent 220 flows into glomerulus 216 and lodges within the lumen. For example, in some embodiments the treatment agent may have a diameter from about 8 microns to about 15 microns. Thus, release of the treatment agent from within the carrier localizes it at glomerulus 216, and the treatment agent remains at a specific treatment site within the kidney. (para [0054]) wherein Figure 3 shows that the device creates a parallel pathway)
pumping a second portion of the biologic sample into a selected second parallel pathway associated with the treatment agent of a second plurality of parallel pathways from the first reservoir using a second micro-pump, the selected second parallel pathway responsive to a control input 
and applying the treatment agent at a plurality of different dosage levels within the selected second parallel pathway to the second portion of the biologic sample within the second parallel pathway (Tables 6-8 shows the absorbance data for a variety of model infusion rates and model drug volumes with the delivery port located at different locations that are parallel to the pathways (paragraphs [0134-0136]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Michon to integrate the parallel pathway of treatment agent delivery in Leonard with the motivation of making it easier for the user to prevent ineffective mixing of the drug in the patient’s system (see: Leonard, paragraph 5).

Michon in view of Leonard does not explicitly teach, however Maltezos teaches: 
chip device (With reference to the microfluidic reader (10), such reader is an individual data collection unit that can be programmed to search for different species in the blood or, more generally, bodily fluid (such as saliva, urine, vaginal fluids, breast milk, pus, tears, earwax, mucous, feces and semen) for the individual who will be using the chip (para [0019]))



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Michon in view of Leonard to integrate the microfluidic chip device in Maltezos with the motivation of making it easier for the user to use the device at home without a trained technician (see: Leonard, paragraph 4).



CLAIM 2-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 1 above. Regarding claim 2, Michon further teaches: 
The method of Claim 1, wherein storing the potential trend includes: comparing the patient information and the first results of the first patient with the patient information and the second results of the second patient (The arrows in FIG. 20C highlight the differences between (i) the overall population mean of means and the mean for Southeast Asians and Eastern European males; and (ii) the overall population mean of means and the unit levels for Eastern European females. Overall, there appears to be less Hep A reactivity for Southeast Asia and Eastern Europe when compared with other regions; this is especially so among East European females. (para [0835]))
and determining that a patient characteristic of the first patient matches a patient characteristic of the second patient (The intent behind this production of sample data was to produce a population with interesting characteristics that could be highlighted in the data mining module. Although the exact features used may not be strictly repre­sentative of the population as a whole, they represent the type of correlation that a system such as this could detect within real patient data. It could easily be imagined, for example, that individuals of a particular racial background might naturally have elevated levels of a particular antibody. The system being described could be used to deduce that fact, which may have implications for the immunological care that such indi­viduals would receive. (para [0793]))

CLAIM 3-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 1 above. Regarding claim 3, Michon further teaches: 
The method of Claim 1, further comprising retrieving, from a research database, trend information corresponding to the medical condition of the first results or the second results. (The linkage between local databases and a central database can be implemented, for example, across a local area network (LAN), a private data network, a VPN, an intranet or across the Internet. It is also possible to link databases on a periodic basis using physical media, such as CD-ROMs. Similarly, various users such as, for example, health care providers, individuals, insurance executives, consumers of research services, health care management personnel, etc., can access an exemplary system via a web based interface across a local area network (LAN), a private data network, a VPN, an intranet or across the Internet (para [0726])) and (Once data has been accumulated into a central repository, a separate system can be used to perform data mining and data trending analysis upon the stored data. There are many valuable sorts of analyses which can be performed on the accumulated data in an exemplary system according to the present invention. (para [0727]))


CLAIM 5-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 1 above. Regarding claim 5, Michon further teaches: 
The method of Claim 1, further comprising determining, by the trends engine, that the potential trend is found in an amount that is above a threshold (As described above, each patient can, for example, also be placed within certain demographic categories. It can be useful to compare a patient's measured ImmunoScore profile against the corresponding profile for the demographic groups to which he or she 

CLAIM 6-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 5 above. Regarding claim 6, Michon further teaches: 
The method of Claim 5, wherein the threshold is at least one of a certain number of instances of a condition or a percentage of patients related to a trend demographic (A user can also, set the upper and lower threshold for the standard deviation to be used to filter the results. These parameters can be changed to any desired values. In this example, the lower standard deviation threshold is set to 0.50 which will limit the output to only those attribute pairs that have this level of deviation. The upper deviation level is set at 2, which is the maximum deviation ( -1 to 1 ). (para [1053]))

CLAIM 7-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 6 above. Regarding claim 7, Michon further teaches: 
The method of Claim 6, wherein the trend demographic is based on at least one of gender or ethnicity (From such patterns, new correlates can, for example, can be established, and old correlates can be changed. For example, in immunization related applications, it may be proposed, based on previous data, that a serum antibody concentration of 2 micrograms per ml should be used to represent a threshold of 

CLAIM 8-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 1 above. Regarding claim 8, Michon further teaches: 
The method of Claim 1, wherein each of the first results and the second results includes efficacy and dosage level information of a medication. (Initial patient histories should include a recording of all prescription and non-prescription drugs taken within the last month, including dates of administration and dosage. This is a real example of the proposed utility of the ImmunoScore database platform, wherein patient medications could be tracked and also easily transferable from primary care physicians to specialists (para [1452])) and (In addition, as vaccines, drugs, and therapies prescribed can all be monitored and tracked, an ImmunoScoreKeeper can also monitor the efficacy of the vaccines, drugs, and treatments prescribed. (para [1495]))


CLAIM 9-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 8 above. Regarding claim 9, Michon further teaches: 
The method of Claim 8, wherein obtaining the first results and the second results includes determining a lowest dosage level of a determined treatment agent providing a particular treatment efficacy. (Children aged 􀀗6 months can develop protective levels of anti-influenza antibody against specific influenza virus strains after vaccination, although the antibody response among children at high risk for influenza­related complications might be lower than among healthy children. In addition, no efficacy was demonstrated among children who had received only one dose ofinfluenza vaccine, illustrating the importance of administering two doses of vaccine to previously unvaccinated children aged <9 years. (para [1319])) and (FIGS. 21H-1 through 21H-10 depict the results of running an exemplary individual patient vaccine recommendation protocol according to an exemplary embodiment of the present invention (para [0047])); wherein the data is taken into account for determining vaccine dosages

CLAIM 10-
Michon in view of Leonard further in view of Maltezos teaches the limitations of claim 1 above. Regarding claim 10, Michon further teaches: 
The method of Claim 1, wherein the trends engine is a neural network configured to receive a plurality of inputs including at least a portion of the first results and the second results. (In exemplary embodiments of the present invention both neural networks and genetic algorithms can, for example, be used to perform this task. With reference to FIG. 5, a user can use the pattern detection mode via Pattern Detection Module 533. (para [0798]))

CLAIMS 11-13 & 15-20-
Claims 11-13 and 15-20 are significantly similar to claims 1-3 and 5-10 and are rejected upon the same grounds.


Claims 4 and 14 are rejected under 35 U.S.C. 103 are being anticipated by Michon (US 2009/0299767 A1) in view of Leonard (US 2011/0238039 A1) further in view of Maltezos (US 20080133267 A1) and further in view of Silver (US 2011/0124515 A1). 

CLAIM 4-
Michon teaches the limitations of claim 1 above. Regarding claim 4, Michon does not explicitly teach, however Silver teaches: 
The method of Claim 1, wherein the potential trend corresponds to a haplogroup (the exemplary method, the presence or absence of one or more nucleotide variants ( e.g., SNPs or CNPs) are identified at one or more loci of at least one pair of chromosomes of the genomic DNA and these identified nucleotide variants are compared to a plurality of predetermined genomic sequences of haplotypes having pre­determined frequencies at predetermined loci to identify hap­lotypes present in the genomic DNA. In addition, a haplo­group and its haplotype members can be represented in tabular form for a 14,699 base region of human chromosome 15 from position 25,942,585 to 25,957,284 in the hg18 build of the human reference genome, which is a given an index number of "x=69" for this particular download. This haplo­group contains=18 loci with unique IDs displayed in row 0, and v=6 haplotype variants represented in rows 1-6. The European frequency of each haplotype is indicated in the first column. (para [0087]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Michon in view of Leonard and further in view of Maltezos to integrate the groupings of haplogroups in Silver with the motivation of making it easier for the 

Response to Arguments
Applicant’s arguments filed 11 February 2021 have been fully considered. 
Applicant’s arguments with respect to the independent claims in regards to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new art of Maltezos (US 20080133267 A1) is used to teach the microfluidic chip device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626